Exhibit 10.2

 



 



EXECUTION COPY

 

SHARED SERVICES AGREEMENT

 

This SHARED SERVICES AGREEMENT (this “Agreement”) is dated May 23, 2013
(“Signature Date”), is made effective as of the Effective Date (defined below),
and is entered into by and between Oculus Innovative Sciences, Inc., a Delaware
corporation (“Oculus”), and Ruthigen, Inc., a Nevada corporation (“Ruthigen”).
Oculus and Ruthigen are sometimes referred to herein collectively as the
“Parties” and each individually as a “Party.”

 

RECITALS

 

WHEREAS, Ruthigen is, as of the Signature Date, a subsidiary of Oculus and was
created to carry on separately certain operations;

 

WHEREAS, Ruthigen will seek to raise equity in an IPO (defined below) and, in
connection therewith, to issue shares of its capital stock to investors to be
used to finance its operations;

 

WHEREAS, Ruthigen may use certain space at the Facilities (defined below) in
addition to maintaining its own separate facilities;

 

WHEREAS, Oculus has provided and, at the request of Ruthigen, shall continue to
provide to Ruthigen through the closing of the IPO the Standard Activities
(defined below) on a non-billed basis and, Ruthigen may request Standard
Activities after the IPO on a non-billable basis;

 

WHEREAS, Oculus has provided and, at the request of Ruthigen, shall continue to
provide to Ruthigen through the closing of the IPO the General Services (defined
below) and Consulting Services (defined below), which amounts have been charged
to the general ledger investment account maintained by Oculus in accordance with
US GAAP and are not payable by Ruthigen, and, Ruthigen may request additional
General Services, as well as Consulting Services, after the IPO on a billed
basis pursuant to Statements of Work (defined below);

 

WHEREAS, pursuant to that certain License and Supply Agreement dated as of the
Signature Date by and between Oculus and Ruthigen (the “License and Supply
Agreement”), Oculus shall agree to license certain of Oculus’ proprietary
technology to Ruthigen for Development and Commercialization of Products in the
Field and in the Territory (each term as defined in the License and Supply
Agreement) on the terms and subject to the conditions thereof; and

 

WHEREAS, in connection therewith, Ruthigen and Oculus desire to enter into this
Agreement to address certain matters which are outside the scope of, but relate
to, the License and Supply Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Oculus and Ruthigen hereby agree as follows:

 

1

 

AGREEMENT

 

1.       Definitions. Capitalized terms used herein without definition shall
have the definition ascribed thereto in the License and Supply Agreement.

 

“Consulting Services” means consulting and technical services provided by Oculus
to Ruthigen hereunder (including, without limitation, services in support of
clinical trials and lab testing), specified in a Statement of Work.

 

“Effective Date” means the date of the closing of the IPO.

 

“IPO” means the a public offering of the common stock of Ruthigen, whether
consummated through the declaration of effectiveness of an S-1 registration
statement in the United States or similar documentation under the laws of
another jurisdiction, by reverse merger or any other mechanism for gaining
access to the public markets of any country.

 



“Standard Activities” means the following activities performed by Oculus for
Ruthigen prior to the IPO on a non-billable basis: (i) the transfer of
protocols, procedures and standard operating procedures, directly or indirectly
related to the Oculus Method of Manufacturing and the Ruthigen Method of
Manufacturing, and related quality control, quality assurance systems, testing
protocols and procedures; and (ii) all procedures for building Manufacturing
Equipment, including without limitation supplier information, specifications,
preventative maintenance procedures and all regulatory and R&D related
compliance procedures and protocols; and (iii) the training of Ruthigen
employees for test methods, manufacturing and manufacturing transfer and the
items described in (i) and (ii), and SOX documents and related protocols.

 

“Statement of Work” means a written statement of work describing Consulting
Services, substantially in the form attached hereto as Exhibit B, signed by both
Parties,.



 

2.       Standard Activities. Oculus shall provide Ruthigen with additional
Standard Activities during the term of this Agreement if reasonably requested by
Ruthigen.

 

3.       General Services. During the term of this Agreement, Ruthigen may
request Oculus to provide Ruthigen with general accounting and human resources
services (such as administration of payroll and benefit plans) for Ruthigen of
the type Oculus has performed for Ruthigen prior to the IPO and in respect to
its own business. Oculus will make available to Ruthigen, from time to time,
such General Services as Ruthigen shall reasonably request. All services
performed by Oculus’ internal staff shall be performed in substantially the same
manner as it performs comparable services for its own business and in a
reasonably prompt manner. Oculus shall invoice Ruthigen for such services on a
monthly basis in the amount specified in Exhibit A. All invoices shall be
payable within thirty (30) days after receipt thereof.

 

4.       Access to Oculus Facilities. From the Effective Date continuing
throughout the term of this Agreement, authorized personnel of Ruthigen shall be
permitted access to Oculus’ facilities currently located at 1129 N. McDowell
Blvd., Petaluma, California, and the Seattle facilities currently located at 454
North 34th Street, Seattle, WA 98103 (the “Facilities”) at any and all times and
with or without notice to Oculus as long as Ruthigen maintains an office in such
Facility, or upon advance notice to Oculus as provided herein after Ruthigen no
longer maintains an office in a Facility, for the purposes contained herein but
not limited to: conducting general business functions, conducting meetings,
conducting laboratory tests; and compliance audits, manufacturing training, and
performing research and development; meeting with Oculus personnel with respect
to the services to be provided by certain personnel to Ruthigen under this
Agreement, including general business, research and development, manufacturing
and laboratory activities; quality assurance testing and operations; and other
activities. For so long as Ruthigen maintains an office within a Facility,
Ruthigen shall be billed at the monthly rent set forth on Exhibit A hereto.
After Ruthigen no longer maintains an office in a Facility, Ruthigen shall not
be obligated to pay rent. As long as Ruthigen personnel have access to the
Facilities pursuant to this Agreement, such Ruthigen personnel agree to comply
with all terms and conditions of the real property lease between Oculus and its
landlord with respect to the use of the Facilities. Unlimited access to Oculus
Facilities will end one-hundred eighty days after the Effective Date, at which
time Ruthigen may access the Facilities but must first inform Oculus about the
function and purpose of such access in advance.

2

 

 

5.       Consulting and Services and Standard Activities. Oculus shall provide
Ruthigen with Consulting Services as reasonably requested by Ruthigen from time
to time, subject to Oculus’ reasonable personnel and scheduling constraints, and
to the extent described in a Statement of Work. Ruthigen shall include in each
Statement of Work its authorization for a fixed number of billable hours for the
identified employees of Oculus to carry out certain projects or function or
perform any services for or on behalf of Ruthigen. Any additional billable hours
shall be requested in a Statement of Work or amendment thereto signed by both
Parties in advance of such work. Oculus shall maintain records relating to the
billed hours and personnel involved in supporting Ruthigen’s projects and
functions and shall deliver a copy of such records to Ruthigen upon request
received during the term of this Agreement or for three years thereafter. All
services performed by Oculus’ internal staff shall be performed in substantially
the same manner as it performs comparable services for its own business and in a
reasonably prompt manner. Consulting Services shall be billable at the hourly or
fixed monthly rate set forth on Exhibit A, which are subject to change based
upon written agreement between Ruthigen and Oculus. Oculus shall bill Ruthigen
on a monthly basis for the Consulting Services, and Ruthigen shall pay invoices
generated by Oculus within thirty (30) days of receipt thereof. Ruthigen
reserves the right to audit the billing and time records during the term of this
Agreement and for three (3) years thereafter. Oculus shall provide services in a
reasonably prompt manner.

 

6.       Laboratory and Other Expenses. Oculus shall make available to Ruthigen
Oculus’ laboratories and/or cause to make available Micromed’s laboratory
personnel for the purpose of stability testing and other testing required for
Pre-Clinical Development and Clinical Development under the License and Supply
Agreement. Micromed Laboratories, Inc. is a wholly owned subsidiary of Oculus
and operates within the Facilities. Oculus shall provide, or cause Micromed to
provide, Ruthigen with an estimated cost similar to the estimate customarily
given to other Oculus / Micromed customers in advance of completing the work.
The fees for such tests conducted by Micromed shall be the same as those
Micromed charges its current clients for the same services and Ruthigen shall
receive the same pricing offered to Micromed’s clients. All services performed
by Oculus’ internal staff shall be performed in substantially the same manner as
it performs comparable services for its own business. Oculus shall bill Ruthigen
for all such fees on a monthly basis, and Ruthigen shall pay invoices within
thirty (30) days of receipt thereof. Ruthigen will not reimburse expenses except
where preapproved in writing.

 

7.       Use of Subcontractors All services shall be performed by Oculus’
internal staff, except as otherwise expressly permitted herein. Oculus may
subcontract Consulting Services, General Services or Standard Activities subject
to Ruthigen’s prior written consent in each instance. When services are
requested by Ruthigen that will require the use of outside resources and/or
materials, Oculus shall provide an estimate of costs for such services, without
mark-up or commission, which can be accepted or rejected by Ruthigen.
Subcontractors having access to Ruthigen Confidential Information and/or
intellectual property must have a valid written agreement in place with Oculus
with terms to protect Ruthigen’s confidential information and intellectual
property protection under terms no less burdensome than those set forth in this
Agreement and the License and Supply Agreement.

 



8.       Cooperation. Ruthigen and Oculus agree to confer in good faith to
resolve any conflicts regarding personnel or other resources in connection with
the performance of services by Oculus hereunder.



 

9.       Intellectual Property Rights. The Parties acknowledge that their
interaction and performance hereunder as such relates to intellectual property
rights and manufacturing are defined and set forth in the License and Supply
Agreement.

3

 

 

10.     Term of Agreement. This Agreement shall commence on the Effective Date
and shall continue until terminated as provided herein.

 

11.     Termination. Except as otherwise expressly provided herein, this
Agreement may be terminated:

 

a.       upon mutual written agreement of the Parties, or

 

b.       by the non-defaulting Party upon or after the occurrence (but solely
upon or after such occurrence) of any one of the following events (each, an
“Event of Default”): (i) a material breach by the other Party of any terms or
conditions of this Agreement which (A) is not corrected within thirty (30) days
after receipt of written notification thereof, if correctable within such thirty
(30) days, or (B) if it is not correctable within such thirty (30) days, the
correction of which is not initiated within such thirty (30) day period and
thereafter diligently pursued until completed; or (ii) one of the Parties hereto
shall go into liquidation, a receiver or a trustee appointed for the property or
estate of that Party and said receiver or trustee is not removed within one
hundred twenty (120) days, or the Party makes an assignment for the benefit of
creditors, whether any of the aforesaid bankruptcy events be the outcome of the
voluntary act of that Party, or otherwise, or

 

c.       Ruthigen may terminate this Agreement upon 30 days written notice to
Oculus.

 

d.       Oculus may terminate this Agreement upon 30 days written notice to
Ruthigen, but any such termination shall not be effective prior to the six-month
anniversary of the Effective Date.

 

In the event of a termination as a result of an Event of Default, the
non-defaulting Party shall be entitled to pursue any remedy provided in law or
equity, including the right to recover any damages it may have suffered by
reason of such Event of Default. Upon a termination of this Agreement, the terms
and conditions of this Agreement that, by their terms, require performance
following the termination or expiration of this Agreement shall survive such
termination or expiration, including without limitation, this Section 10
(Termination), Section 13 (Indemnification) and Section 14 (Miscellaneous).

 

12.       Representations by Oculus. Oculus hereby represents and warrants to
Ruthigen that:

 

a.       Oculus is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware;

 

b.       Oculus has all requisite corporate power and authority to own, lease,
and operate its properties and its business and to enter into and perform its
obligations hereunder;

 

c.       The execution, delivery, and performance of this Agreement by Oculus
have been duly authorized by all requisite corporate action on the part of
Oculus. This Agreement has been duly executed and delivered by Oculus and
constitutes the legal, valid and binding obligation of Oculus, enforceable
against Oculus in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principals of equity;

 

d.       Oculus shall ensure that all Products are Manufactured in accordance
with cGMP requirements, and FDA regulations;

4

 

 

e.       Oculus’ performance of services will not breach any agreement that
Oculus has with another party including, without limitation, any agreement to
keep in confidence proprietary information acquired by Oculus in confidence;

 

f.       Oculus is not and will not be bound by any agreement, nor has assumed
or will assume any obligation, which would in any way be inconsistent with the
services to be performed by Oculus under this Agreement; and

 

g.       Oculus will perform all services in a professional and workmanlike and
diligent manner.

 

13.       Representations of Ruthigen. Ruthigen hereby represents and warrants
to Oculus that:

 

a.       Ruthigen is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada;

 

b.       Ruthigen has all requisite corporate power and authority to own, lease,
and operate its properties and business and to enter into and perform its
obligations hereunder;

 

c.       The execution, delivery, and performance of this Agreement by Ruthigen
have been duly authorized by all requisite corporate action on the part of
Ruthigen; and

 

d.       This Agreement has been duly executed and delivered by Ruthigen and
constitutes the legal, valid, and binding obligation of Ruthigen, enforceable
against Ruthigen in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity.

 

14.       Indemnification.

 

Indemnification by Ruthigen. Ruthigen shall indemnify, defend, and hold Oculus,
its Affiliates and their respective employees, agents, officers and directors
(the “Oculus Indemnified Parties”) harmless from and against any and all
demands, claims, actions, suits, proceedings, judgments, assessments, costs,
expenses, losses, damages, liabilities, fines, and penalties (including, without
limitation, reasonable attorneys’ fees) (collectively, “Loss”) alleged against
or incurred by the Oculus Indemnified Parties for property damage or personal
injury to the extent caused by Ruthigen’s use of the Facilities. Ruthigen shall
indemnify, defend, and hold Oculus, its Affiliates and their respective
employees, agents, officers and directors (the “Oculus Indemnified Parties”)
harmless from and against any and all Third Party Loss alleged against the
Oculus Indemnified Parties by such Third Party as a result of (a) Ruthigen’s
gross negligence or willful misconduct; or (b) Ruthigen’s breach of Section 13.

 

a.       Indemnification by Oculus. Oculus shall indemnify, defend, and hold
Ruthigen, its Affiliates and their respective employees, directors, officers and
agents (the “Ruthigen Indemnified Parties”) harmless from and against any and
all Third Party Loss alleged against any of the Ruthigen Indemnified Parties by
such Third Party as a result of (i) Oculus’ gross negligence or willful
misconduct; or (ii) Oculus’ breach of Section 12.

 

b.       Procedure for Claims. Each indemnified Party agrees to give the
indemnifying Party prompt written notice of any Loss or discovery of fact upon
which such indemnified Party intends to base a request for indemnification under
Sections 13(a) or 13(b). Each Party shall furnish promptly to the other copies
of all papers and official documents received in respect of any Loss. The
indemnifying Party shall have the sole right to defend, settle, or otherwise
dispose of such Loss, on such terms as the indemnifying Party, in its sole
discretion, shall deem appropriate. The indemnifying Party shall obtain the
written consent of the indemnified Party, which shall not be unreasonably
withheld or delayed, prior to ceasing to defend, settling or otherwise disposing
of any Loss if as a result thereof the indemnified Party would become subject to
injunctive or other equitable relief or any remedy other than the payment of
money, which payment would be the responsibility of the indemnifying Party. The
indemnifying Party shall not be liable for any settlement or other disposition
of a Loss by the indemnified Party which is reached without the written consent
of the indemnifying Party. The reasonable costs and expenses, including
reasonable fees and disbursements of counsel incurred by any indemnified Party
in cooperating with the indemnifying Party in its defense of a Loss, shall be
reimbursed on a quarterly basis by the indemnifying Party, without prejudice to
the indemnifying Party’s right to contest the indemnified Party’s right to
indemnification and subject to refund in the event the indemnifying Party is
ultimately held not to be obligated to indemnify the indemnified Party.

5

 

 

15.       Miscellaneous.

 

a.       Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement shall not be assignable by either Party without the
prior written consent of the other Party.

 

b.       Expenses. Except for payments expressly required to be made by Ruthigen
hereunder, each Party shall bear its own expenses with respect to the
transactions contemplated by this Agreement, including, without limitation, its
attorneys’ fees and other expenses related to the preparation and execution of
this Agreement and the completion of this Agreement.

 

c.       Severability. Each of the provisions contained in this Agreement shall
be severable, and the unenforceability of one shall not affect the
enforceability of any others or of the remainder of this Agreement.

 

d.       Amendment. This Agreement may not be amended, supplemented or otherwise
modified except by an instrument in writing signed by both Parties hereto.

 

e.       Waiver. The failure of any Party to enforce any condition or part of
this Agreement at any time shall not be construed as a waiver of that condition
or part, nor shall it forfeit any rights to future enforcement thereof.

 

f.       Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of California, excluding
the conflicts of laws and provisions thereof. If any dispute arises under this
Agreement, the Parties shall follow the process for dispute resolution described
in Section 15.10 of the License and Supply Agreement.



 

g.       Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

 

h.       Counterpart. The Parties may execute this Agreement in one or more
counterparts, and each fully executed counterpart shall be deemed an original.

6

 

 

i.       Notices. All notices and consents hereunder shall be in writing,
effective upon receipt, and shall be delivered personally, mailed by registered
or certified mail (return receipt requested, postage prepaid), or sent by
express courier service, to the other Party at the following addresses (or at
such other address for a Party as shall be specified by like notice):

 

To Oculus:

Oculus Innovative Sciences, Inc.

Attn.: President

1129 N. McDowell Blvd.

Petaluma, CA 94954

 

To Ruthigen:

Ruthigen, Inc.

Attn: President

2455 Bennett Valley Road, Suite C116

Santa Rosa, CA 95404

 

All notices and consents provided for herein shall become effective: (a) on
delivery if given in person; or (b) two (2) business days after delivery to the
overnight service.

 

j.       Entire Agreement. This Agreement, together with the License and Supply
Agreement, constitute the entire and exclusive agreement between the Parties
with respect to the subject matter herein, and supersede all prior and
contemporaneous communications and understandings between the Parties, written
or oral, relating to this subject matter. This Agreement may only be amended in
a writing executed by an authorized representative of each Party.

 

k.       Relationship of Parties. The status of the Parties under this Agreement
shall be that of independent contractors. Neither Party shall have the right to
enter into any agreements on behalf of the other Party, nor shall it represent
to any person that it has any such right or authority. Nothing in this Agreement
shall be construed as establishing a partnership or joint venture relationship
between the Parties. Neither Party shall have authority to enter into contracts
or binding commitments in the name or on behalf of the other Party. Neither
Party will use the other Party’s logo or marks without prior written approval,
and then such use shall be only for the benefit of the other Party and at the
direction of the other Party. Neither Party shall be, nor represent itself as
being, an agent of the other Party, and shall not be, nor represent itself as
being, authorized to bind the other Party. Each Party agrees, acknowledges and
understands that neither it nor its employees or agents shall have the status of
an employee of the other Party and shall not participate in any employee benefit
plans or group insurance plans or programs (including, but not limited to
salary, bonus or incentive plans, stock option or purchase plans, or plans
pertaining to retirement, deferred savings, disability, medical or dental), even
if it is considered eligible to participate pursuant to the terms such plans. In
addition, each Party understands and agrees that consistent with its independent
contractor status, neither it nor its employees or agents will apply for any of
the other Party’s government-sponsored benefits intended only for employees,
including, but not limited to, unemployment benefits. Such Party’s exclusion
from benefit programs maintained by the other Party is a material component of
this Agreement. To the extent a Party or its employees or agents may become
eligible for any benefit programs maintained by the other Party (regardless of
timing or reason for eligibility), such Party hereby waives its right to
participate in the programs. Each Party shall defend, indemnify and hold the
other Party harmless from any and all claims made by its personnel on account of
an alleged failure by the other Party to satisfy any tax or withholding
obligations.

 

l.       Compliance with Laws. Each Party will comply with all applicable laws,
rules, ordinances and regulations of any governmental entity or regulatory
agency governing the actions to be taken and provided hereunder. Neither Party
will take any action in violation of any applicable law, rule, ordinance or
regulation that could result in liability being imposed on the other Party.

7

 

 

m.       Confidentiality. Each Party agrees that all information observed,
communicated or otherwise disclosed to it by the other Party in connection with
this Agreement (which information shall at all times be the property of the
Party communicating such information) shall constitute “Confidential
Information” as defined in the License and Supply Agreement and be subject to
the confidentiality obligations and other provisions of Article X of the License
and Supply Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the Effective Date.

 





"Ruthigen"   "Oculus"       Ruthigen, Inc., a Nevada corporation   Oculus
Innovative Sciences, Inc., a Delaware corporation       By: /s/ Hoji
Alimi                        By: /s/ Jim Schutz                          Name:
Hoji Alimi   Name: Jim Schutz Title: CEO   Title: CEO



 

 

 

 

 

 




9

 

 

EXHIBIT A

 

Consulting Services & Facilities

 

Consulting Services Hourly Rate1 Research and Development (Employee’s salary +
15%) / 2080 Operations (Employee’s salary + 15%) / 2080 Micromed (Employee’s
salary + 15%) / 2080 Finance (Employee’s salary + 15%) / 2080 Other (Employee’s
salary + 15%) / 2080

 

 

General Services Monthly Rate General Accounting and Human Resources $3,000 /
month

 

 

 

Facilities Monthly Rate Ruthigen Monthly Rent Payment $2,000 / month

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 2080 means the fee is calculated based on 2,080 work hours per employee per
year

 

 



 

10

 

 

EXHIBIT B

 



STATEMENT OF WORK

 

This Statement of Work is delivered pursuant to the Shared Services Agreement
entered into by and between Oculus Innovative Sciences, Inc. and Ruthigen, Inc.

 

1. Services. Oculus will render the following Services to the Company:

 







 

 

 



 

 



 

2. Consultant Designee. Employee designated to perform the Services:

 

Name: _________________________________

 

3.Requested Start Date:______________________

 

4.Requested Completion Date:_________________

 

5.*Authorized Billable Time:___________________

 

6.*Authorized Expense:_______________________

_________________________________________

_________________________________________

_________________________________________

 

*If none stated, Ruthigen agrees that Oculus will invoice for full amount billed
by employee and Ruthigen shall pay all such amounts

  







Ruthigen, Inc.   Oculus Innovative Sciences, Inc.             By:
______________________   By: ______________________ Name: ____________________  
Name: ____________________ Title: _____________________   Title:
_____________________



 

 

 

 

 



11

 